Citation Nr: 1232965	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-25 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran has served in the Air Force Reserves since January 1983.  He served on active military duty from March 1983 to June 1983 and from March 2007 to December 2007.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Reno, Nevada, Department of Veterans Affairs (VA) Regional Office (RO).  This decision also denied service connection for a right knee disability and a left knee disability.  Service connection has subsequently been granted for these disabilities and they are no longer before the Board.

The Veteran testified at a Board hearing before a Veterans Law Judge in May 2010.  A transcript of the hearing is associated with the claims file.  Unfortunately, the Judge that presided over that hearing is no longer employed by the Board.  VA regulations require that the Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.

The Veteran was notified of his options and requested a new hearing.  As a result, he testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

In July 2010, the Board remanded this case for further development.  In March 2012, the Board remanded this case in order to schedule a new hearing. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was first diagnosed with hypertension on March 24, 2007, the first day of his active duty for special work prior to his deployment.  In this way, hypertension was noted at the time of his entrance onto his most recent period of active duty.  The Board also notes that the Veteran's blood pressure at the time of his August 1986 periodic examination was 136/100, which would meet the definition of hypertension for VA purposes, if it was confirmed by multiple readings.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  The available additional earlier blood pressure readings during his active and reserve service show systolic pressure at no more than 140 (August 1990 treatment record) and diastolic pressure at no more than 80 (December 1982 entrance examination, June 1990 periodic examination, August 1990 treatment record).

Therefore, two questions, which are not adequately addressed in the record, arise.  The first is whether this noted hypertension was incurred during an earlier period of active duty or active duty for training (ACDUTRA).  If not, the second is whether the hypertension noted in March 2007, was aggravated by the Veteran's subsequent period of active duty (his deployment).  The earlier VA examination did not provide a medical opinion.  Therefore, a new examination and opinion are necessary to address these questions.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the nature and etiology of any current hypertension.  The examiner should review the record, perform all necessary tests.  Thereafter, the VA examiner should specifically answer the following questions:

a.  Based on the medical evidence of record, including blood pressure readings in December 1982 (112/80), August 1986 (136/100), June 1990 (128/80), August 1990 (140/80), March 24, 2007 (210/110), March 27, 2007 (205/103), and March 29, 2007 (118/68), when did the Veteran's hypertension begin?

b.  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the hypertension noted on March 24, 2007, was permanently worsened beyond the natural progression of this disability by his final period of active service from March 2007 to December 2007?

Any opinion should be accompanied by a clear rationale consistent with the evidence of record. If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

2.  Thereafter, the RO/AMC should readjudicate the claim of service connection for hypertension in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

